Case 17-07977        Doc 40     Filed 04/18/19     Entered 04/18/19 08:42:27          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-07977
         Praniya Cage

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/14/2017.

         2) The plan was confirmed on 07/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/28/2017, 12/06/2018.

         5) The case was dismissed on 02/15/2019.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,500.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-07977        Doc 40      Filed 04/18/19    Entered 04/18/19 08:42:27                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor              $2,904.40
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $2,904.40


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $2,718.25
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $164.39
     Other                                                                   $21.76
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,904.40

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 AMITA HEALTH ADVENTIST MEDICA Unsecured              NA         150.00           150.00           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      8,000.00       9,218.80         9,218.80           0.00       0.00
 ILLINOIS TOLLWAY                Unsecured      4,000.00       4,674.10         4,674.10           0.00       0.00
 SANTANDER CONSUMER USA          Unsecured      3,598.00       5,805.18         5,805.18           0.00       0.00
 SPRINT                          Unsecured         600.00           NA               NA            0.00       0.00
 STATE COLLECTION SERVI/MADISON Unsecured          367.00           NA               NA            0.00       0.00
 STELLAR REC/CHARTER COMMUNIC Unsecured            271.00           NA               NA            0.00       0.00
 AT&T UVERSE/I C SYSTEM INC      Unsecured         168.00           NA               NA            0.00       0.00
 MADISON PUBLIC LIBRARY          Unsecured         300.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE/MEDICA Unsecured           150.00           NA               NA            0.00       0.00
 PORTFOLIO RC/CAPITAL ONE BANK Unsecured           810.00           NA               NA            0.00       0.00
 AMERICOLLECT INC/MEDICAL PAYM Unsecured        1,284.00            NA               NA            0.00       0.00
 CENTRAL DUPAGE HOSPITAL         Unsecured      8,000.00            NA               NA            0.00       0.00
 CREDITORS DISCOUNT & AUDIT/MED Unsecured          437.00           NA               NA            0.00       0.00
 DISCOVER FIN SVCS LLC           Unsecured         999.00           NA               NA            0.00       0.00
 DISCOVER BANK                   Unsecured         999.00           NA               NA            0.00       0.00
 DUPAGE MEDICAL GROUP            Unsecured         300.00           NA               NA            0.00       0.00
 US CELLULAR                     Unsecured         600.00        582.55           582.55           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-07977        Doc 40      Filed 04/18/19     Entered 04/18/19 08:42:27              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,430.63                $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $2,904.40
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,904.40


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
